Appeal by the defendant from a judgment of the Supreme Court, Kings County (Posner, J.), rendered August 29, 1989, convicting her of grand larceny in the second degree and offering a false instrument for filing in the first degree (20 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The charges against the defendant, a physician, arose out of allegations that she billed Medicaid for "Specialist Consultations” when none had been made and "unusual travel” expenses when none were incurred. Viewing the evidence in a light *661most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence adduced at trial established that the defendant collected over $100,000 for consultations that never took place and $3,000 for travel expenses that were not incurred (see, People v Albanese, 144 AD2d 952; People v Varas, 110 AD2d 646, 648). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Additionally, we find that defendant’s contention that she was prejudiced by the trial court’s questioning of the People’s witness, Elizabeth Lanigan, to be without merit. The trial court’s questioning of this witness merely served to clarify the voluminous documentary evidence already presented to the jury (see, People v Witherspoon, 157 AD2d 811). Accordingly, we find that the court acted properly in an effort to clarify confusing documents and facilitate the orderly and expeditious progress of the trial (see, People v Yut Wai Tom, 53 NY2d 44, 55). Kunzeman, J. P., Balletta, Miller and O’Brien, JJ., concur.